Citation Nr: 9923982	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to June 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 1997 rating determination by the Columbia, South 
Carolina Regional Office (RO).


REMAND

The veteran's death certificate discloses that he died in 
July 1997 from metastatic non-small cell cancer of the lung, 
nodes, bones and brain.  Severe chronic obstructive pulmonary 
defect was listed as a significant condition contributing to 
death.  An autopsy was not conducted.  At the time of death 
service connection was in effect for tuberculosis, moderately 
advance, inactive and appendectomy residuals, both rated as 
noncompensable.

In the appellant's application for benefits, she requested 
that the RO obtain the records of a private physician, and 
those from the VA outpatient clinic in Greenville, South 
Carolina, to support her claim.  (Other than the veteran's 
Certificate of Death, however, she did not submit any medical 
records in support of her claim.)  

Since the appellant has identified VA records which she 
believes would support her claim, a full and fair 
adjudication of that claim makes it necessary that that the 
claim be returned to the RO, so that those VA medical records 
to which she referred, may be associated with the claims 
file.  At the same time, the RO can take the opportunity to 
advise the appellant that in order to present a well grounded 
claim, she should submit competent evidence showing a nexus 
between the cause of the veteran's death, and his service, or 
his service connected disability.  

With respect to the appellant's claim for entitlement to DIC 
benefits, she essentially contends that the veteran should 
have been rated as totally disabled for at least ten years 
prior to his death, and as a consequence, DIC benefits should 
be granted under 38 U.S.C.A. § 1318.  

Recent case law has affected VA's interpretation of 38 
U.S.C.A. § 1318(b).  The United States Court of Veterans 
Appeals - now the United States Court of Appeals for Veterans 
Claims (Court) has interpreted sections 1318(b)(1) and (2) to 
mean that the survivor has the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive 100 percent benefits based on evidence in 
the veteran's claims file or in VA custody prior to his 
death.  Wingo v. West, 11 Vet.App. 307 (1998), Carpenter v. 
West, 11 Vet.App. 140 (1998), and Green v. Brown, 10 Vet.App. 
111 (1997).  In this case, where the veteran was not in 
receipt of a total rating for at least 10 years immediately 
prior to death, the appellant should be given the opportunity 
to show his hypothetical entitlement.  The RO should then 
consider the appellant's claim for benefits under this 
theory.  

Under the circumstances described above, the case is REMANDED 
for the following actions:

1.  The RO should attempt to obtain and 
associate with the claims file, the 
records of any outpatient treatment the 
veteran received from the Greenville, SC 
VA Clinic between 1995, and his death in 
July 1997.  

2.  The RO should also write to the 
appellant and advise her that she should 
submit any competent evidence she may 
possess, that demonstrates a nexus 
between the veteran's death, and his 
service, or service connected 
disabilities.  In addition, she should be 
asked to identify those places at which 
the veteran was provided VA treatment for 
his service connected disability, since 
July 1987.  Thereafter, the RO should 
associate with the claims file, copies of 
the VA records that the appellant so 
identifies.  

3.  The RO should then adjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death, as 
well as her entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, based 
upon her right to demonstrate that the 
veteran hypothetically would have been 
entitled to receive 100 percent benefits 
based on evidence in the veteran's claims 
file or in VA custody prior to his death, 
as discussed in Wingo v. West, 11 
Vet.App. 307 (1998), Carpenter v. West, 
11 Vet.App. 140 (1998), and Green v. 
Brown, 10 Vet.App. 111 (1997).  If any 
decision remains adverse, a supplemental 
statement of the case should be furnished 
to the appellant and her representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


